Name: Commission Delegated Regulation (EU) NoÃ 154/2013 of 18Ã December 2012 amending Annex II to Regulation (EU) NoÃ 978/2012 of the European Parliament and of the Council applying a scheme of generalised tariff preferences
 Type: Delegated Regulation
 Subject Matter: trade policy;  Asia and Oceania;  economic conditions;  tariff policy;  Europe
 Date Published: nan

 21.2.2013 EN Official Journal of the European Union L 48/1 COMMISSION DELEGATED REGULATION (EU) No 154/2013 of 18 December 2012 amending Annex II to Regulation (EU) No 978/2012 of the European Parliament and of the Council applying a scheme of generalised tariff preferences THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union and in particular Article 207 thereof, Having regard to Regulation (EU) No 978/2012 of the European Parliament and of the Council of 25 October 2012 applying a scheme of generalised tariff preferences and repealing Council Regulation (EC) No 732/2008 (1), and in particular Article 5(3) thereof, Whereas: (1) Article 4 of Regulation (EU) No 978/2012 (GSP Regulation) establishes criteria for the granting of tariff preferences under the general arrangement of the Generalised Scheme of Preferences (GSP). Accordingly, a country that has been classified by the World Bank as a high or an upper-middle income country for three consecutive years should not benefit from such preferences. (2) The list of beneficiary countries of the general arrangement of the GSP is established in Annex II to the GSP Regulation. (3) The Commission has been empowered to adopt a delegated act in accordance with Article 290 TFEU to review Annex II by 1 January of each year following the entry into force of the GSP Regulation as provided in its Article 5(2). (4) The Republic of Azerbaijan and the Islamic Republic of Iran have been classified by the World Bank as upper-middle income countries in 2010, 2011 and 2012. (5) The Republic of Azerbaijan and the Islamic Republic of Iran should be removed from the list of the beneficiary countries of a general arrangement of the GSP and Annex II to the GSP Regulation should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EU) No 978/2012 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply as from one year after the date of entry into force of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 303, 31.10.2012, p. 1. ANNEX ANNEX II Beneficiary countries (1) of the general arrangement referred to in point (a) of Article 1(2) Column A : alphabetical code, in accordance with the nomenclature of countries and territories for the Union external trade statistics Column B : name A B AF Afghanistan AM Armenia AO Angola BD Bangladesh BF Burkina Faso BI Burundi BJ Benin BO Bolivia BT Bhutan CD Congo, Democratic Republic of CF Central African Republic CG Congo CK Cook Islands CN China, Peoples Republic of CO Colombia CR Costa Rica CV Cape Verde DJ Djibouti EC Ecuador ER Eritrea ET Ethiopia FM Micronesia, Federated States of GE Georgia GM Gambia GN Guinea GQ Equatorial Guinea GT Guatemala GW Guinea-Bissau HN Honduras HT Haiti ID Indonesia IN India IQ Iraq KG Kyrgyz Republic KH Cambodia KI Kiribati KM Comoros LA Lao Peoples Democratic Republic LK Sri Lanka LR Liberia LS Lesotho MG Madagascar MH Marshall Islands ML Mali MM Burma/Myanmar MN Mongolia MR Mauritania MV Maldives MW Malawi MZ Mozambique NE Niger NG Nigeria NI Nicaragua NP Nepal NR Nauru NU Niue PA Panama PE Peru PH Philippines PK Pakistan PY Paraguay RW Rwanda SB Solomon Islands SD Sudan SL Sierra Leone SN Senegal SO Somalia ST SÃ £o TomÃ © and PrÃ ­ncipe SV El Salvador SY Syrian Arab Republic TD Chad TG Togo TH Thailand TJ Tajikistan TL Timor-Leste TM Turkmenistan TO Tonga TV Tuvalu TZ Tanzania UA Ukraine UG Uganda UZ Uzbekistan VN Vietnam VU Vanuatu WS Samoa YE Yemen ZM Zambia Beneficiary countries of the general arrangement referred to in point (a) of Article 1(2) which have been temporarily withdrawn from that arrangement, in respect of all or of certain products originating in these countries Column A : alphabetical code, in accordance with the nomenclature of countries and territories for the Union external trade statistics Column B : name A B MM Burma/Myanmar (1) This list includes countries for which preferences may have been temporarily withdrawn or suspended. The Commission or the competent authorities of the country concerned will be able to provide an updated list.